—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 18, 1996, which ruled that claimant was *893disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as the manager of a video rental store until he was discharged for violation of the employer’s policy forbidding male employees from having long hair. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant lost his employment under disqualifying circumstances. The record discloses that claimant was discharged after warnings, both oral and written, notifying him that his failure to keep his hair no longer than two inches below his collar would bring an end to his employment. An employee’s knowing violation of a workplace rule has been found to constitute disqualifying misconduct (see, Matter of Imondi [North Fork Bank—Sweeney], 233 AD2d 736), as has the refusal to comply with a reasonable term or condition of employment (see, Matter of Grover [Waste-Stream, Inc.—Sweeney], 233 AD2d 809). The Board’s decision is, accordingly, affirmed.
Mikoll, J. P., Mercure, Crew III, White and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.